MEMORANDUM **
Christine Baker appeals pro se from the district court’s summary judgment in favor of defendants American Credit Agencies, Inc. (“American”) and Tom Wells, and orders denying her motions for redactions against defendant Experian Information Solutions, Inc. (“Experian”). We have jurisdiction under 28 U.S.C. § 1291. We review the grant of summary judgment de novo. Satey v. JPMorgan Chase & Co., 521 F.3d 1087, 1091 (9th Cir.2008). We affirm.
Summary judgment was proper because Baker failed to raise a genuine issue of material fact as to whether American or Wells violated the Fair Credit Reporting Act, the Fair Debt Collection Practices Act or Arizona state laws. See Butler v. San Diego Dist. Attorney’s Office, 370 F.3d 956, 963 (9th Cir.2004) (explaining plaintiffs summary judgment burden).
The district court did not abuse its discretion by denying Baker’s motions for redactions because Experian complied with the redaction requirements set forth in the District of Arizona Case Management/Electronic Case Filing Administrative Policies and Procedures Manual.
Baker’s request for sanctions is denied.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.